{¶ 29} Based upon the record before us, I cannot conclude, as did the majority, that the trial court correctly refused to prohibit Celeste from taking Michelle to her church's religious activities.
 {¶ 30} I believe that the evidence is replete with uncontroverted indications that Celeste is unreasonably rigid and uncompromising in her religious beliefs, that she consistently places what she determines her religious obligations to be over the best interests of Michelle, that Michelle is "tormented" and suffers "guilt, anxiety and fear," and that Michelle may suffer from long-term problems. All of this is solely because of Celeste's actions.
 {¶ 31} Likewise, based upon the evidence before us that Celeste regards her religious experiences to be more important than her daughter's well-being and because she has expressed to the court that she will not modify them for the benefit of the child or to appease the court, I am not as convinced as the majority seems to be that Celeste will modify her behavior in order to reduce the conflict for Michelle. And, I would suggest that if she does not, then it might constitute an abuse of discretion for the trial court to refuse to limit Michelle's participation in Celeste's religion.
 {¶ 32} While every parent has a fundamental right to share his or her religion with a minor child, that right cannot transcend the fundamental obligation that a parent has to not cause harm to the child. And, when the "sharing" of a religion presently causes harm to the child, as both psychologists testified, then the court has the obligation to step in on the child's behalf and impose restrictions upon an offending parent. The trial court took a big step in that direction herein by awarding sole custody to Steve. If there is a next time, more drastic action may need to be taken.
 {¶ 33} However, an "abuse of discretion" requires us to find that the trial court's result is so palpably and grossly violative of fact or logic that it evidences not the exercise of will but the perversity of will, not the exercise of judgment but the defiance of judgment, not the exercise of reason but instead passion or bias. Nakoff v. Fairview Gen.Hosp. (1996), 75 Ohio St. 3d 254, 256-257, 662 N.E.2d 1. *Page 736 
For that reason, I am required to concur with the majority that the trial court's decision does not constitute an abuse of discretion.
SUMNER E. WALTERS, J., retired, of the Third Appellate District, sitting by assignment.
 *Page 1